Order entered November 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00902-CV

                      TEN HAGEN EXCAVATING, INC., Appellant

                                             V.

              JOSE CASTRO-LOPEZ AND LORENA CASTRO, Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-00454-A

                                          ORDER
       We GRANT appellant’s October 29, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by NOVEMBER 23, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE